Citation Nr: 0013416	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-28 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This appeal arises from a February 1995 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
service connection for bilateral hearing loss, and found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for right ankle, 
and right knee disabilities.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2. The Board denied entitlement to service connection for 
chronic right knee and right ankle disabilities in 
November 1990.  

3.  Evidence submitted since the November 1990 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The decision of the Board in November 1990 denying 
service connection for right ankle and knee disabilities is 
final.  38 U.S.C.A. § 7104 (West 1991).  

3.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
right ankle and right knee disabilities therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for bilateral hearing loss

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
based on service incurrence.  It is maintained that the 
veteran was a canon crewman in service and that he was 
exposed to acoustic trauma.  

The threshold question as to the issue of entitlement to 
service connection for bilateral hearing loss is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis may be undertaken as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

The veteran must satisfy three elements of a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  For the reasons discussed below, the Board finds 
that the veteran has not presented a well-grounded claim for 
entitlement to service connection for bilateral hearing loss.  

Service medical records show that at an August 1977 
enlistment examination, the veteran had decibel readings for 
the right ear of 25, 10, 5 and 10 at 500, 1000, 2000. and 
4000 hertz respectively.  The left ear readings were 25, 10, 
15, and 5 at 500, 1000, 2000, and 4000 hertz, respectively.  

In July 1980, the veteran indicated on his Report of Medical 
History that he had a hearing loss.  An audiogram was 
performed and was within normal limits, bilaterally.  During 
the July 1980 separation examination, he had decibel readings 
for the right ear of 10, 10, 10, 15, and 5 at 500, 1000, 
2000, 3000 and 4000 hertz.  The left ear readings were 15, 
10, 15, 20, and 15 at 500, 1000, 2000, 3000 and 4000 hertz.  
Clinical evaluation of the ears was normal, bilaterally.  

After service, an October 1994 audiology examination showed 
right ear decibel losses of 30, 40/30, 40, 40, 30, and 40 at 
500, 1000, 2000, 3000, and 4000 hertz.  The left ear losses 
were 25, 30/30, 35, 30, 45, and 45 at 500, 1000, 2000, 3000, 
and 4000 hertz.  Speech recognition scores were 100 percent, 
bilaterally.  The VA examiner indicated that responses to 
testing showed a bilateral mild to moderate hearing 
impairment for all test frequencies.  

A February 1998 VA audiology consultation report indicated, 
in pertinent part, that the veteran's current audiogram 
showed a mild sensorineural hearing loss with excellent word 
recognition ability, bilaterally.  Hearing aids were ordered.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In this case, the veteran claims that he has bilateral 
hearing loss as a result of service.  As for bilateral 
hearing loss as a result of service, the veteran must first 
show competent evidence of a current disability (a medical 
diagnosis).  Here, the evidence demonstrates that the veteran 
currently has a bilateral hearing loss disability as defined 
by VA.  He has been diagnosed with mild to moderate hearing 
loss in 1994 and mild, bilateral sensorineural hearing loss 
in 1998.  The hearing loss in 1994 satisfied the criteria of 
38 C.F.R. § 3.385.  Accordingly, he has satisfied the first 
element of a well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the case of sensorineural hearing loss, if it 
is shown to a degree of at least 10 percent within one year 
of service discharge, it may be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the present case, the veteran has 
presented no medical or lay evidence of a hearing loss in 
service, as defined by 38 C.F.R. § 3.385.  The first medical 
evidence indicative of hearing loss was in 1994, during VA 
audiology examination.  Therefore, the veteran has not 
satisfied the second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between service and the current disorder, as shown through 
medical evidence.  Here, the only indication that the veteran 
has  bilateral hearing loss caused as a result of service is 
the appellant's own assertion.  The only person who has 
presented this opinion is the veteran himself, however, since 
the veteran is a layman, he is not competent to give a 
medical opinion on the etiology of any hearing loss, and his 
statements do not serve to make the claim as for service 
connection for a bilateral hearing loss well grounded.  
Grottveit; Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
Based on the foregoing, a plausible claim for service 
connection for bilateral hearing loss is not established.  

The claim is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

New and Material Evidence 

The veteran and his representative contend, in essence, that 
the claims of entitlement to service connection for right 
ankle and right knee disabilities should be reopened and 
granted.  The veteran maintains that he sustained injuries to 
his right ankle and right knee in service while participating 
in hand-to-hand combat practice in service.  He claims that 
his right ankle and right knee disabilities have continued to 
cause a disability since service.  

Under the applicable legal criteria, the aforementioned 
November 1990 decision of the Board is final, and it cannot 
be modified unless evidence presented in support of the claim 
is both "new and material" and warrants revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7104(b).  

The evidence of record considered by the Board at the time of 
the November 1990 decision may be briefly summarized.  
Service medical records showed that in October 1977 the 
veteran was seen complaining of a chest cold and a cut on the 
right ankle.  On examination, it was noted that the cut was 
on the right heel.  It was noted that the veteran sustained a 
right ankle sprain in March 1980.  There was no swelling or 
effusion.  X-ray examination showed no significant 
abnormalities.  The medical assessment was questionable 
sprain/contusion.  He was instructed to elevate his extremity 
and he was treated with ice and an ace wrap.  On physical 
examination in July 1980, for separation from service, it was 
reported that he had pain and swelling of the knees with 
laceration.  Physical examination revealed no knee or ankle 
abnormality.

After service, the veteran was scheduled for a VA examination 
in December 1982.  At that time he stated that he hurt his 
right ankle and right knee in a hand-to-hand combat practice 
in 1980.  He complained of aching in the right knee like a 
"toothache."  There was no swelling noted.  He was 
scheduled for appointments in the VA orthopedic clinic.  The 
veteran did not report for his scheduled orthopedic 
examinations in February 1983.  In October 1990, he testified 
before the Board regarding his claimed right extremity 
disabilities.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  Moreover, if arthritis 
became manifest to a degree of 10 percent within one year 
from the date of his termination of such service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The last final denial for 
service connection for a right ankle and right knee 
disabilities was by Board decision of November 1990.  Thus, 
the question now before the Board is whether new and material 
evidence has been added to the record subsequent to the 
November 1990 denial, warranting reopening of the veteran's 
claims.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test announced in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and ordered that the 
proper test was that set forth at 38 C.F.R. § 3.156.  Here, 
the RO in making their decision appears to have relied solely 
on the requirements set forth in 38 C.F.R. § 3.156 when it 
determined that new and material evidence had not been 
submitted.  Specifically, the RO stated that the evidence 
submitted to reopen the claim did not show any medical 
opinion relating a right ankle or right knee disability to 
service.  Furthermore, the supplemental statement of the case 
(SSOC) of April 1996, did not use the impermissible language 
of Colvin, and continued the denial citing the requirements 
set forth in 38 C.F.R. § 3.156.  The failure to apply the 
proper standard is not at issue in this case.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), for reopening claims 
became a three-step process under the Court of Appeals' 
holding in Hodge.  The Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening these claims 
includes private and VA outpatient treatment records for 
treatment of knee disorders after service which do not 
directly associate any right knee disability at any time with 
service; a May 1994 statement from the veteran's mother 
indicating that the veteran had made knee complaints since 
his return from service; duplicate VA medical records; 
statements and an addendum from a VA examiner at the 
domiciliary at the Hampton VA medical center which initially 
indicated in a statement of March 1995 that the veteran had 
degenerative joint disease in both knees, and later, in a 
September 1997 statement indicated that the veteran injured 
his left knee in service, and a December 1997 addendum 
wherein the examiner stated that the veteran indicated to him 
that it was his right knee, not his left knee that was 
injured in service; testimony before the RO in September 
1995; and an April 1998 VA examination which did not 
associate any right knee or ankle disability with service.  

None of the medical evidence submitted in connection with the 
claim to reopen shows findings, treatment or diagnosis of a 
right ankle disability associated with service.  
Additionally, although the evidence showed right knee 
treatment since service, none of the medical evidence 
directly associates a right knee or right ankle disorder with 
service.  To the extent that doctor's relied may have 
suggested such a relationship the Board notes that any such 
opinion was based strictly on the history provided by the 
veteran.  Notably, however, although an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In order to warrant a 
reopening of the claim, the evidence that was submitted to 
reopen the claim must bear directly and substantially on the 
matter under consideration.  That is, the evidence must show 
that the veteran has a current right ankle and/or right knee 
disability, and that a physician, after reviewing all of the 
evidence of record, has linked the disorder to service.  In 
this instance, none of the evidence submitted meets this 
test, and none is so significant that it must be considered 
to fairly decide the merits of the claims.  Rather, the 
evidence, for the most part, only shows treatment post 
service of a right knee condition, no evidence of a right 
ankle condition and none of the evidence directly suggests, 
based on a review of all of the evidence, that either 
disability was associated with service.  Since the veteran 
has not met the first prong under Elkins, new and material 
evidence has not been presented under 38 C.F.R. § 3.156(a), 
and the other two prongs need not be discussed.

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that he has right knee and 
ankle disorders that are directly related to injuries 
sustained while on active duty.  The Board again observes, 
however, that as a lay person untrained in the field of 
medicine the appellant is not competent to offer an opinion 
which requires specialized knowledge or expertise.  Espiritu. 

Finally, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to reopen his 
claims.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why the current attempt to reopen the claims 
fails.


ORDER

Service connection for bilateral hearing loss is denied.  New 
and material evidence not having been sufficient to reopen 
the claims for service connection for right knee and ankle 
disabilities, the claims are denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

